                                                                             1    Kent F. Larsen, Esq.
                                                                                  Nevada Bar No. 3463
                                                                             2    Christopher L. Benner, Esq.
                                                                                  Nevada Bar No. 8963
                                                                             3    SMITH LARSEN & WIXOM
                                                                                  1935 Village Center Circle
                                                                             4    Las Vegas, Nevada 89134
                                                                                  Telephone: (702) 252-5002
                                                                             5    Facsimile: (702) 252-5006
                                                                                  Email: kfl@slwlaw.com
                                                                             6
                                                                                  Email: clb@slwlaw.com
                                                                             7
                                                                                  Attorneys for Plaintiff
                                                                                  Deutsche Bank National Trust
                                                                             8    Company as Trustee for WaMu
                                                                                  Mortgage Pass-Through Certificates
                                                                             9    Series 2005-AR2
                                                                             10                           UNITED STATES DISTRICT COURT
                                                                             11
                                                                                                                   DISTRICT OF NEVADA
SMITH LARSEN & WIXOM




                                                                             12
                                                                                  DEUTSCHE BANK NATIONAL TRUST
                                                                                                                                Case No.: 2:17-cv-01997-APG-VCF
                                   TEL (702) 252-5002 ∙ FAX (702) 252-5006




                                                                             13   COMPANY AS TRUSTEE FOR WAMU
                                     HILLS CENTER BUSINESS PARK
                                     1935 VILLAGE CENTER CIRCLE




                                                                                  MORTGAGE PASS-THROUGH
                                        LAS VEGAS, NEVADA 89134




                                                                             14   CERTIFICATES SERIES 2005-AR2,
                       ATTORNEYS




                                                                             15                       Plaintiff,
                                                                             16
                                                                                  v.                                           AMENDED [PROPOSED]
                                                                                                                                        ORDER     ORDER
                                                                             17                                                FOR RETURN OF COST BOND
                                                                                  SFR INVESTMENTS POOL 1, LLC, a
                                                                             18   Nevada limited liability company;
                                                                                  HERITAGE ESTATES HOMEOWNERS
                                                                             19   ASSOCIATION; PABLO MARIANO, an
                                                                                  individual, TEOFISTA MARIANO, an
                                                                             20   individual, ROMEO GALEOS, individually
                                                                                  and as trustee of the Romeo Galeos and
                                                                             21   Blandina Galeos Revocable Trust dated June
                                                                                  30, 2004, and BLANDINA GALEOS,
                                                                             22   individually and as trustee of the Romeo
                                                                                  Galeos and Blandina Galeos Revocable Trust
                                                                             23   dated June 30, 2004
                                                                             24
                                                                                                      Defendants.
                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                               1
                                                                             1
                                                                                         Pursuant to NRS 18.130, Plaintiff Deutsche Bank National Trust Company as Trustee
                                                                             2
                                                                                  for WaMu Mortgage Pass-Through Certificates Series 2005-AR2 (“Deutsche Bank”), provided
                                                                             3
                                                                                  a cost bond on October 12, 2017. This matter has since been resolved, with all claims being
                                                                             4
                                                                                  resolved and judgment entered. No defendant or other party has moved for a disbursement of
                                                                             5
                                                                                  the cost bond. Deutsche Bank now moves for return of the cost bond, including any and all
                                                                             6
                                                                                  interest accrued, to Deutsche Bank’s counsel:
                                                                             7

                                                                             8    Kent F. Larsen, Esq.
                                                                                  SMITH LARSEN & WIXOM
                                                                             9    1935 Village Center Circle
                                                                                  Las Vegas, Nevada 89134
                                                                             10

                                                                             11          Dated this November 25, 2019
SMITH LARSEN & WIXOM




                                                                             12                                                   SMITH LARSEN & WIXOM
                                   TEL (702) 252-5002 ∙ FAX (702) 252-5006




                                                                             13
                                                                                                                                  /s/ Christopher L. Benner
                                     HILLS CENTER BUSINESS PARK
                                     1935 VILLAGE CENTER CIRCLE
                                        LAS VEGAS, NEVADA 89134




                                                                             14                                                   Kent F. Larsen, Esq.
                       ATTORNEYS




                                                                                                                                  Nevada Bar No. 3463
                                                                             15                                                   Christopher L. Benner, Esq.
                                                                                                                                  Nevada Bar No. 8963
                                                                             16
                                                                                                                                  1935 Village Center Circle
                                                                             17                                                   Las Vegas, Nevada 89134
                                                                                                                                  Attorneys for Plaintiff
                                                                             18                                                   Deutsche Bank National Trust Company as
                                                                                                                                  Trustee for WaMu Mortgage Pass-Through
                                                                             19
                                                                                                                                  Certificates Series 2005-AR2
                                                                             20

                                                                             21                                              IT IS SO ORDERED:
                                                                             22

                                                                             23
                                                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                                                             24                                               Dated: November 26, 2019.

                                                                             25                                               DATED:
                                                                             26

                                                                             27

                                                                             28

                                                                                                                                   2
